PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/089,576
Filing Date: 28 Sep 2018
Appellant(s): Alcatel Lucent



__________________
John S. Zanghi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 29, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “LBT schemes in LAA UL” 3GPP TSG RAN WG1 meeting #84, R1-160630, hereinafter R1-160630, in view of Yang et al. (US Pub. No. 2018/0352573).
Regarding claim 1, R1-160630 discloses a method for assisting a User Equipment (UE) to implement an Uplink (UL) channel access in a base station of an eLAA-based communication system, comprising:
	determining a listen-before-talk (LBT) priority for the UE (section 3.3 and 3.4; section 3.4 lines 1-7: eNB determines and inform UE with LBT related information including channel access priority class); and 
transmitting a first signaling indicating the determined LBT priority to the UE (section 3.3 and 3.4; section 3.4 lines 1-7: eNB determines and inform UE with LBT related information including channel access priority class),
wherein determining an LBT priority for the UE further comprises: determining the LBT priority based on the set of UL channel access parameters (section 3.3: LBT parameters such as CWS, MCOT and so on can be different among channel access priority classes and different LBT prioritization rule can be applied to depending on the type of channel/parameters).
R1-160630 does not teach determining a set of UL channel access parameters according to predetermined factors; wherein the predetermined factors at least comprise one of: traffic types and interference situations of the scheduled UEs or eLAA TDD configuration information.
In the same field of endeavor, Yang discloses determining a set of UL channel access parameters according to predetermined factors (paragraphs 8 and 10: LBT parameter set based on related indication information; the related indication information includes a list of many factors in paragraph 10); wherein the predetermined factors at least comprise one of: traffic types and interference situations of the scheduled UEs (paragraphs 408 and 409: the transmit device senses and report information on a measured interference to the base station which decides to adjust LBT mechanism parameter set used for the UE to transmit the data of that traffic type) or eLAA TDD configuration information (paragraphs 4, 360: Licensed-Assisted Access (LAA) and paragraphs 10, 439-441: LBT mechanism parameter set based on a position of a scheduled subframe in a transmission burst or in successive uplink subframe (paragraph 10). In TDD frame structure, apply LBT mechanism parameter set (paragraph 441)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1-160630 determining a set of UL channel access parameters according to predetermined factors; wherein the predetermined factors at least comprise one of: traffic types and interference situations of the scheduled UEs or eLAA TDD configuration information.
The motivation would have been to avoid network degradation by selecting parameters based on network condition (paragraph 6).

	Regarding claim 4, all limitations of claim 1 are disclosed above. R1-160630 further teaches  a same set of UL channel access parameters is determined for all UEs; or different sets of UL channel access parameters are determined for different UEs (section 3.4 line 11-12: If eNB schedules multiple UEs at the same time, it can indicate largest CWS among scheduled UEs or individual CWS for each UE).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “LBT schemes in LAA UL” 3GPP TSG RAN WG1 meeting #84, R1-160630, hereinafter R1-160630, in view of Cai et al. (US Pub. No. 2013/0229995).
Regarding claim 10, R1-160630 discloses a method for implementing an Uplink (UL) channel access in a User Equipment (UE) of an eLAA-based communication system, comprising:
	receiving from a base station a first signaling, which indicates a listen-before-talk (LBT) priority determined by the base station for the UE (section 3.3 and 3.4; section 3.4 lines 1-7: eNB determines and inform UE with LBT related information parameters including channel access priority class) or a portion of a set of UL channel access parameters determined by the base station for the UE,
wherein in case that the first signaling indicates the LBT priority, the UE performs a LBT operation using a set of UL channel access parameters corresponding to the LBT priority (section 3.3 and 3.4; section 3.4 lines 1-7: eNB determines and inform UE with LBT related information parameters including channel access priority class. UE performs LBT according to priority and parameters as indicated in scheduling DCI from base station); and
in case that the first signaling indicates a portion of a set of UL channel access parameters, the UE determines other parameters in the set of UL channel access parameters and the LBT priority based on traffic type and the pre-stored relations between LBT priorities and UL channel access parameters, and performs a LBT operation using the set of UL channel access parameters (under broadest reasonable interpretation, claim 10 only requires one of the “in case” limitations since the term “in case” indicates the recited case does not necessary occur, but in a case where it does, the cited elements occur which is addressed in the previous paragraph. It is further supported by the first limitation which recites the precursors to the “cases” separately and uses a conjunctive/or to indicate that only one needs to occur).
R1-160630 does not teach adjusting the LBT priority according to the traffic type.
However, in the same field of endeavor, Cai discloses adjusting the LBT priority according to the traffic type (abstract, claim 12: STA adjusts priority class of traffic in buffer according to traffic type).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1-160630 adjusting the LBT priority according to the traffic type.
The motivation would have been for shorter wait time before starting association with AP over shared channel (abstract).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “LBT schemes in LAA UL” 3GPP TSG RAN WG1 meeting #84, R1-160630, hereinafter R1-160630, in view of Cai et al. (US Pub. No. 2013/0229995) in view of Lai et al. (US Pub. No. 2011/0013513).
Regarding claim 13, all limitations of claim 11 are disclosed above. R1-160630 does not teach but Lai discloses transmitting a second type of traffics only after all of a first type of traffics have been transmitted, wherein a LBT priority of the first type of traffics is not less than the LBT priority, and a LBT priority of the second type of traffics is lower than the LBT priority (figures 5 and 6; paragraphs 64 and 65: queues of different traffic type with different priorities and transmission based on queue QoS).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1-160630 transmitting a second type of traffics only after all of a first type of traffics have been transmitted, wherein a LBT priority of the first type of traffics is not less than the LBT priority, and a LBT priority of the second type of traffics is lower than the LBT priority.
The motivation would have been for QoS transmission.

(2) Response to Argument

In pages 4 and 5 of the Appeal Brief, regarding claim 1, the Appellant argues that R-160630 and Yang do not teach “wherein the predetermined factors comprise the number of UEs scheduled in the UL transmission burst.”
The Examiner notes “the number of UEs scheduled in the UL transmission burst” limitation is one of specified alternatives in a Markush claim. As long as one of the other alternatives is disclosed in a reference, a rejection is proper. In this case, Yang reference teaches the other alternatives of “traffic types and interference situations of the scheduled UEs or eLAA TDD configuration information.
In page 5 of the Appeal Brief, regarding claim 1, the Appellant argues that Yang does not teach “determining a set of UL channel access parameters according to predetermined factors; wherein the predetermined factors at least comprise one of: traffic types and interference situations of the scheduled UEs or eLAA TDD configuration information.” The Examiner respectfully disagrees.
Regarding the “determining a set of UL channel access parameters according to predetermined factors; wherein the predetermined factors at least comprise one of: traffic types and interference situations of the scheduled UEs,” Yang discloses determining a set of UL channel access parameters according to predetermined factors (paragraphs 8 and 10: LBT parameter set based on related indication information; the related indication information includes a list of many factors in paragraph 10); wherein the predetermined factors at least comprise one of: traffic types and interference situations of the scheduled UEs (paragraphs 408 and 409: the transmit device senses and report information on a measured interference to the base station which decides to adjust LBT mechanism parameter set used for the UE to transmit the data of that traffic type).
Regarding the “eLAA TDD configuration information” limitation, the Appellant seems to argue that Lai’s (?) citations come from two separate embodiments (embodiments 2 and 14). The Examiner assumes the Appellant means Yang reference’s citations.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, since this is not a 35 U.S.C. 102 rejection, the requirement of having all limitations/information in the same embodiment does not apply. Rather, it is what Yang’s teaching would be obvious to one with ordinary skill in the art. Yang’s back ground of invention in paragraphs 4 and 6 describe a relationship between Licensed-Assisted Access devices (eNB and UE) and LBT mechanisms. As part of a solution, Yang’s paragraphs 8 and 10 disclose determining LBT mechanism parameter set based on a position of a scheduled subframe in successive uplink subframe. Paragraph 360 briefly touches on LAA UE and LBT mechanism again. Paragraph 441 discloses applying LBT mechanism parameter set in TDD frame structure. Taking Yang’s teaching as a whole, it is obvious to one with ordinary skill in the art that LBT uplink parameters are determined according to LAA configuration information.
	In pages 6-7 of the Appeal Brief, regarding claim 10, the Appellant argues that R1-160630 does not teach “the claimed feature of the first signaling indicating the LBT priority and the UE performing a LBT operation using a set of UL channel access parameters corresponding to the LBT priority.” In particular, the Appellant argues that “there is no specific mention in section 3.3 or section 3.4 of the UE performing a LBT operation using a set of UL channel access parameters corresponding to the LBT priority. The cited portion of R1-160630 simply relate to the indication of LBT parameters generally.” The Examiner respectfully disagrees.
	R1-160630’s title is LBT schemes in LAA UL. It is the LBT scheme in the uplink which is performed by an UE. Section 3.4 lines 1-2 recites “eNB schedules UE’s transmission in LTE system, it is desirable for eNB to information each scheduled UE on how to perform LBT procedure” which includes channel access priority class. Thus, the UE performs LBT a LBT operation using a set of UL channel access parameters corresponding to the LBT priority according to configuration instructed by the eNB.
	In page 7 of the Appeal Brief, regarding claim 10, the Appellant argues that R1-160630 does not teach “the case where the first signaling indicates a portion of a set of UL channel access parameters, the UE determines other parameters in the set of UL channel access parameters and the LBT priority based on traffic type and the pre-stored relations between LBT priorities and UL channel access parameters, and performs a LBT operation using the set of UL channel access parameters.” The Examiner respectfully disagrees.
Under broadest reasonable interpretation, claim 10 only requires one of the “in case” limitations since the term “in case” indicates the recited case does not necessary occur, but in a case where it does, the cited elements occur which is addressed in the previous paragraph. It is further supported by the first limitation which recites the precursors to the “cases” separately and uses a conjunctive/or to indicate that only one needs to occur.
	In pages 7-8 of the Appeal Brief, regarding claim 13, the Appellant argues that Lai fails to teach “transmitting a second type of traffics only after all of a first type of traffics have been transmitted, wherein a LBT priority of the first type of traffics is not less than the LBT priority, and a LBT priority of the second type of traffics is lower than the LBT priority.” In particular, the Appellant argues that “Lai simply mentions that certain queues may be prioritized over other queues. Lai is apparently silent as to when to forward the frames in the queues, aside from general statement about priority.” The Examiner respectfully disagrees.
	Lai’s paragraphs 64 and 65 discloses scheduling transmission of voice/video signaling or content based on their priorities. Higher priority frames are transmitted before lower priority frames according to the priority transmission schedule. Thus, Lai is determined to teach the claimed limitation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
Conferees:

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466   

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. z